Order entered July 22, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00176-CR

                        JOSE RUBEN ALVARENGA, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-82015-2011

                                         ORDER
      Before the Court is appellant’s pro se motion for extension of time to file a motion for

rehearing. The motion is DENIED.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE